                              UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF NORTH CAROLINA
                                   ASHEVILLE DIVISION
                              DOCKET NO. 1:18-cv-285-MOC-WCM

 SHARONDA CANNON,                                          )
                                                           )
                            Plaintiff,                     )
                                                           )
 Vs.                                                       )                 ORDER
                                                           )
 ANDREW SAUL,                                              )
 Acting Commissioner of Social Security,                   )
                                                           )
                           Defendant.                      )

        THIS MATTER is before the Court on Plaintiff’s Consent Motion for Fees, pursuant to

the Equal Access to Justice Act, 28 U.S.C. § 2412(d)(1)(A). (Doc. No. 21). Having reviewed

the motion, supporting materials, and the case file, the Court determines that Plaintiff shall be

awarded attorney fees in the amount of $5,700.00.

        IT IS ORDERED that Plaintiff’s Motion for Fees is GRANTED, to the extent that the

Court will award attorney fees in the amount of $5,700.00. Pursuant to Comm’r of Soc. Sec. v.

Ratliff, 560 U.S. 586 (2010), the fee award will first be subject to offset of any debt Plaintiff may

owe to the United States. The Commissioner will determine whether Plaintiff owes a debt to the

United States. If so, the debt will be satisfied first. If any funds remain, they will be made

payable to Plaintiff and mailed to Plaintiff’s counsel. If the United States Department of the

Treasury reports to the Commissioner that Plaintiff does not owe a federal debt, the government

will pay the awarded fees directly to Plaintiff’s counsel. No additional petition pursuant to 28

U.S.C. § 2412(d) shall be filed.
  Signed: April 27, 2020




       Case 1:18-cv-00285-MOC-WCM Document 23 Filed 04/27/20 Page 1 of 1
